NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JEFFERIES et al. (US 9373201 B2).
Re claim 1. JEFFERIES discloses (abstract) a system for controlling locking of accessories by a vehicle (FIG.1-9), the system comprising:
a door configured to open to provide access to a cabin of the vehicle; (i.e. FIG.3)
a door lock (door lock – step 1013) coupled to the door and configured to alternate between a locked door state to resist opening of the door and an unlocked door state to facilitate opening of the door; (FIG.1-9)
an input device (I/O interfaces 910 connected to CAN bus – by way of command requests from computing device 162) configured to receive user input including an unlock request corresponding to a request to alternate the door lock from the locked door state to the unlocked door state; 
an accessory lock (c.5, ll. 38-60, c.12, ll.11-19 - i.e. trunk lock, sunroof, windows, alarm) configured to alternate between a locked accessory state to resist access to or removal of an accessory and an unlocked accessory state to facilitate access to or removal of the accessory; (i.e. accessory considered any item to be removed by unlock/opening of trunk, sunroof, window, or alarm)
a network access device (FIG.1-3 – i.e. CAN bus) configured to transmit signals to the accessory lock; and 
an electronic control unit (i.e. c.5, ll.1-32 – processing unit 906) coupled to the door lock, the input device, and the network access device and configured to: 
determine a door unlock event in response to the input device receiving the unlock request (i.e. by way of receiving commands from device 162), control the door lock to alternate from the locked door state to the unlocked door state in response to determining the door unlock event, and 
control the network access device to instruct the accessory lock to alternate from the locked accessory state to the unlocked accessory state in response to determining the door unlock event. (c.5, ll.20-60)
Re claim 3. JEFFERIES discloses the system of claim 1 further comprising a memory configured to store a list of registered accessory locks including the accessory lock. (i.e. c.12, ll.11 – c.13, ll.49 – a memory is used to store configurations command signals/data)
Re claim 4. JEFFERIES discloses the system of claim 3 wherein the ECU is further configured to control the network access device to instruct each of the registered accessory locks to alternate from the locked accessory state to the unlocked accessory state in response to determining the door unlock event. (as in FIG.9)
Re claim 9. JEFFERIES discloses (c.18, ll.36-51) the system of claim 1 further comprising an in-vehicle infotainment (IVI) system, wherein the ECU is included in the IVI system.
Re claim 10. JEFFERIES discloses (as for claim 1) a system for controlling locking of accessories by a vehicle, the system comprising: 
a door configured to open to provide access to a cabin of the vehicle; 
a door lock coupled to the door and configured to alternate between a locked door state to resist opening of the door and an unlocked door state to facilitate opening of the door; 
an input device configured to receive user input including an unlock request corresponding to a request to alternate the door lock from the locked door state to the unlocked door state; 
an accessory lock configured to alternate between a locked accessory state to resist access to or removal of an accessory and an unlocked accessory state to facilitate access to or removal of the accessory; 
a memory (i.e. c.12, ll.11 – c.13, ll.49 – a memory is used to store configurations command signals/data) configured to store a list of registered accessory locks (i.e. configurations for different commands such as for locks) including the accessory lock; 
a network access device configured to wirelessly transmit signals to the accessory lock; and 
an electronic control unit (ECU) coupled to the door lock, the input device, and the network access device and configured to: 
determine a door unlock event in response to the input device receiving the unlock request, control the door lock to alternate from the locked door state to the unlocked door state in response to determining the door unlock event, determine a registered event in response to determining that the accessory lock is on the list of registered accessory locks; and 
control the network access device to instruct the accessory lock to alternate from the locked accessory state to the unlocked accessory state in response to determining the door unlock event and in response to determining the registered event.
Re claim 11. JEFFERIES discloses (as for claim 1) a method for controlling locking of accessories by a vehicle, the method comprising: 
receiving, by an input device of the vehicle, an unlock request corresponding to a request to alternate a door lock from a locked door state to an unlocked door state; 
determining, by an electronic control unit (ECU) of the vehicle, a door unlock event when the input device receives the unlock request;
controlling, by the ECU, the door lock to alternate from the locked door state to the unlocked door state in response to determining the door unlock event; and 
controlling, by the ECU, a network access device of the vehicle to instruct an accessory lock to alternate from a locked accessory state to an unlocked accessory state in response to determining the door unlock event.
Re claim 13. JEFFERIES discloses the method of claim 11 further comprising storing, in a memory of the vehicle, a list of registered accessory locks including the accessory lock. (i.e. c.12, ll.11 – c.13, ll.49 – a memory is used to store configurations command signals/data)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEFFERIES in view of DIXON (US 20030226706 A1). JEFFERIES clearly discloses the system and method as described above.
However, JEFFERIES fails to explicitly disclose:
	Re claim 2. the system of claim 1 wherein the accessory lock is an aftermarket lock configured to communicate with the network access device via a wireless protocol.
Re claim 12. the method of claim 11 wherein the accessory lock is an aftermarket lock that communicates with the network access device via a wireless protocol.
DIXON teaches (abstract) in a similar field of invention of vehicle anti-theft devices for vehicles, including aftermarket locks [0002]. One of ordinary skill in the art would understand that these aftermarket locks help prevent theft by adding another security device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding aftermarket accessory lock to a door, trunk, alarm, etc. in order to further prevent theft.
Allowable Subject Matter
Claims 5-8 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/6/2022